THE THIRTEENTH COURT OF APPEALS

                                   13-17-00167-CV


                    Rebecca Leigh Flores and Fernando Medina
                                        v.
                 State Farm Mutual Automobile Insurance Company


                                  On Appeal from the
                     92nd District Court of Hidalgo County, Texas
                            Trial Cause No. C-5429-14-A


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be affirmed. The Court

orders the judgment of the trial court AFFIRMED. Costs of the appeal are adjudged

against appellants, Rebecca Leigh Flores and Fernando Medina.

      We further order this decision certified below for observance.

June 7, 2018